internal_revenue_service department of the treasury s i n washington dc s i n s i n s i n s i n no third party s i n contact xxxxxxxxxxxxxxxxxxxxxxxxxkxxxkkak xxxxxxxxxxkxxxxxxxxxxxkxxxxxk xxxxxxxxxxxxxxxxxxxxxxkkxxxkk contact person telephone number in reference to date jul xxxxxxxxxxxxxxxxx xxxxxxxx xxxxxxxxkkxxxxxx xxxxxxxxxxxxx legend op-eleoqitir t xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx p xxxxxxxxxxxxxxxxxxxxxxxxxxxxxkxaxaxkax a xxxxxxxxxxxxxxx b xxxxxxxxxxxxxxx d xxxxxxxxxxxxxxxxxxxxxxxxxkx x xxxxxxxxxxxxxxxxxxxxkxx dear applicant by letter dated april rulings under sec_507 the internal_revenue_code transaction p requested certain and of in connection with a proposed more specifically p requested us to rule that the proposed grants from t to p will not be considered a transfer of assets pursuant to a and will reorganization of not cause the imposition of the termination_tax under sec_507 the transferee p treated as it were the transferor t t under sec_507 will not be if t's grants to p will not be acts of self-dealing or result in tax under sec_4941 any benefit received by the directors and officers of merely incidental to t’s grants and p's use of funds for charitable and educational_purposes p will be its the assets to be received by p as the proposed endowment grant from t will not be investment_income within the meaning of sec_4940 and will not be investments that jeopardize p's purposes and will not be subject_to tax under sec_4944 the proposed endowment grant from t a capital endowment grant under sec_53_4945-5 of the regulations p will be to t must exercise expenditure_responsibility for the assets transfered to reports annually to t for the year of the endowment grant and the two succeeding years p and must require p to make but not xxxxxxxxxxxxxkxxxxxxxkkxxaxxaxxkxxkk it is apparent to t that before the thereafter if end of the second succeeding taxable_year neither the principal income from the endowment grant funds nor equipment purchased with the grant funds has been used for any purpose that would result in tax_liabilities under sec_4945 of the code to the extent that p makes t's grants to p for general support may be counted by t as qualifying distributions under sec_4942 g qualifying distributions out of corpus equal to the amount received before the of p’s first taxable_year after the tax_year in which one or more grants are received and provides to t adequate_records or other_sufficient_evidence showing that the qualifying distributions have been made as required by sec_4942 and sec_53_4945-5 of the regulations t’s payment of the reasonable and necessary legal accounting and other expenses for the requested rulings and the proposed grants to p from t will be qualifying distributions by t under sec_4942 a is met by t and p payment of such expenses by either t or p will not be taxable_expenditures under sec_4945 to the extent that sec_4942 g the proposed grants by t to p will not adversely affect t’s status or p’s status as described in sec_501 an organization of the code facts p was established by d in as benefit corporation d substantial contributors to p federal_income_tax under sec_501 p has been classified as the meaning of sec_4942 pb was recognized as exempt from of the code in a private_operating_foundation within is the son of a and b of the code a non-profit public a and b were currently p is governed by a nine-person board_of directors two members of the board_of directors are children of a and b of directors the remaining six members of p's board_of directors are unrelated to a and b one grandchild of a and b also serves on the board p was originally created to produce tools for basic_research in the humanities such as computer databases in addition p was formed to foster interest in history literature and music of the past p concentrated its efforts in four major areas which included latin literature greek papyri and inscriptions and american founding fathers hereafter xxxxxxxxxxxxxxxxxkxxxkkxxxxxkxkxxk traditional projects these traditional projects required sustained attention by experts for a number of years in p received service approval to expand its purposes to include film preservation archival conservation archaeology education and renovation of historic buildings to continue p’s operations in june of t made a grant to p subject_to expenditure_responsibility t was organized as a non-profit public benefit is organized and operated exclusively for corporation it charitable scientific and educational_purposes t was recognized as exempt from federal_income_tax under sec_501 c private_foundation of the code in t has been classified as a a and b who were husband and wife founded t and were it both are deceased t was formed substantial contributors to to make grants to qualified tax-exempt charitable organizations during its years of operation programs of special interest which included science conservation education children’s health the arts archaeology and film preservation among others on the death t received major bequests thus requiring an of both a and b increased level of grant making ti developed t is currently governed by a nine-person board_of trustees four members of the board_of trustees are children of a and b the remaining five members of the board_of trustees are unrelated to a and b upon completion of the proposed transaction t’s board will be increased to consisting of five family trustees seven general trustees and one ex officio trustee members proposed transaction before p existed it made grants to other organizations in support of projects similar to p’s traditional projects in the past t made numerous grants in areas in which p proposes to engage such as film preservation archival conservation archaeology reading and literary programs in elementary schools education and theater renovation hereafter new projects t has decided to continue to support projects in such specialized areas however t will discontinue making direct grants to multiple grantees but endowment grant to p provide indirect support for the new project areas as well as direct support for p’s traditional projects areas as the proposed endowment grant will instead will make a one-time -4- xxxxxxxxxxxxxxxxxxxxxkxxkxxxxxxkkx t will discontinue the making of grants to other grantees in these specialized areas and p will either expand or initiate new programs in such areas further p will have complete control of the selection of potential grantees the timing and amounts of grants in the specialized areas and for other projects consistent with p’s tax-exempt purposes in p requested grants from t for capital endowment and general support t conditionally approved the making of such grants to p subject_to expenditure_responsibility general support grant for was made subject_to expenditure_responsibility if corpus in or and provides t with the necessary reports and documentation t may count the general support grants as qualifying distributions p makes qualifying distributions out of its the the capital endowment grant is contingent on a favorable ruling from the service further the capital endowment grant will not be treated a sec_4942 of the code a qualifying_distribution under section the proposed grants to p for capital endowment and general support represent approximately of the aggregate fair_market_value of t’s investment_assets the grants to p will be made by transferring securities and cash and cash equivalents to p without consideration none of the officers directors or foundation managers of either t or p will receive any impermissible private benefit from the grant funds or assets nor will any income from the proposed grant inure to the benefit of any private individual or any private use of law sec_501 of the code describes in relevant part corporations organized and operated exclusively for charitable or other exempt purposes stated in that section sec_1 c -1 a of the income_tax regulations provides that in order to be exempt as described in sec_501 organized and operated exclusively for one or more exempt purposes an organization an organization must be both sec_507 of the code provides that a sec_501 c exempt organization's classification as may be terminated in the ways described respectively in sec_507 b a a a private_foundation b and b sec_507 of the code provides that in the transfer of assets by one private_foundation to one or more other private_foundations as part of a reorganization the s- xxxxxxxxxxxxxxxxxxxxxxxxxxxxkxxkkk transferee private_foundations shall not be treated as newly created organizations sec_1_507-3 of the regulations provides that for purposes of sec_507 organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the terms other adjustment sec_1_507-3 of the regulations provides that the term significant disposition of assets to one or more private_foundations shall include any disposition for a taxable_year where the aggregate of i the dispositions to one or more private_foundations for the taxable_year and ii where any disposition to one or more private_foundations for the taxable_year is part of related dispositions made during prior taxable years total of the related dispositions made during such prior taxable years a series of the percent or more of the fair_market_value of the net is assets of the foundation at in the case of subdivision i beginning of the first taxable_year in which any of the series of related dispositions was made ii the beginning of the taxable_year in the case of subdivision of this subparagraph or at the of this subparagraph sec_4940 of the code imposes an annual tax equal to two percent foundation for the taxable_year of the net_investment_income of a private sec_4940 of the code generally defines net_investment_income for purposes of sec_4940 as the amount by which a the capital_gain_net_income exceeds b by sec_4940 the sum of the gross_investment_income and the deductions allowed sec_53_4940-1 of the foundation and similar excise_tax regulations provides that a distribution_of_property for purposes described in sec_170 b which is shall not be treated as property a qualifying_distribution under sec_4942 a sale_or_other_disposition of or section sec_4941 of the code imposes a tax upon any act of self-dealing between a private_foundation and any of its gisqualified persons as defined in sec_4946 xxxxxxxxxxxxxxxxxxxxxxxxkxxxxxxxx sec_53 d -2 f of the regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not dealing grant by a private_foundation to organization will not be because one of the grantee organization's officers directors or trustees is also a manager of or a substantial_contributor to the grantor foundation an act of self-dealing merely moreover this section provides in an example that a by itself make such use an act of self- a sec_509 or sec_4942 of the code imposes a tax on the undistributed_income of private_foundations sec_4942 of the code defines undistributed_income as the amount by which the foundation’s distributable_amount exceeds its qualifying distributions sec_4942 of the code defines qualifying distributions sec_4942 a provides that a private_foundation does not make a qualifying_distribution under sec_4942 g where its distribution is organization controlled directly or indirectly by the grantor or by one or more of the grantor’s disqualified persons as defined in sec_4946 or a private_foundation which is not an operating_foundation under sec_4942 except as provided in sec_4942 q a contribution to either ii i an sec_4942 a and b require a grantor private a qualifying_distribution its grant to foundation to treat as a controlled organization or another private_foundation to obtain adequate_records or other_sufficient_evidence from a grantee showing that the grantee in fact subsequently made a qualifying_distribution that is equal to the amount of the grant received and that is paid out of the grantee’s corpus within the meaning of sec_4942 qualifying_distribution must be made not later than the close of the grantee’s first taxable_year after its taxable_year in which it received the grant the grantee’s sec_4944 of the code imposes a tax upon the making by any private_foundation of any investment that jeopardizes the carrying out of its exempt purposes sec_4944 of the code provides an exception for program-related investments the primary purpose of which is accomplish one or more of the purposes described in sec_170 b production_of_income or the appreciation of property and no significant purpose of which is the to xxxxxxxxxxxxxxxxxkxxxxxxxxxkxxxxkkx sec_53_4944-1 ii a of the regulations provides that the jeopardy investment rule shall not apply to an investment made by any person which is later gratuitously transferred to a private_foundation sec_4945 of the code imposes tax upon a private foundation’s making of any taxable_expenditure as defined in sec_4945 sec_4945 of the code provides that for purposes of this section the term taxable_expenditure means any amount_paid or incurred by a private_foundation as an organization unless -- a grant to such organization is described in paragraph foundation as defined in sec_4940 or of sec_509 is an exempt operating or a or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 h sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes under sec_170 b sec_4945 of the code provides that expenditure_responsibility referred to private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures -- in sec_4945 means that the to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds were spent and to make full and detailed reports with respect to such expenditures to the secretary sec_53_4945-4 and sec_53_4945-5 of the for purposes of sec_4945 regulations provide that term grants includes payments to exempt_organizations to be used in furtherance of the grantee s exempt purposes whether or not such payments are solicited by the grantee grant also includes amounts contributed for the grantee’s capital endowment for the purchase of capital equipment or for general support the term the sec_53_4945-5 i of the regulations provides in part that before makina a aran’ o an organization with xxxxxxxxxxxxxxxxxxxxxxxxxxxxkkkkx such inquiry respect to which expenditure_responsibility must be exercised under this section a private_foundation should conduct a limited inquiry concerning the potential grantee must be complete enough to give a reasonable person assurance that the grantee will use the grant for the proper purposes the inquiry should concern itself with matters such as a the identity prior history and experience if any grantee organization and its managers and which the private_foundation has otherwise of concerning the management activities and practices of the grantee organization expected to vary from case to case depending upon the size and purpose of the grant the period over which it and the prior experience which the grantor has had with respect to the capacity of the grantee to use the grant for the proper purposes all prior grants to reports substantiating such use will ordinarily be necessary based on prior experience or or other information which is readily available for example if the grantee has made proper use of it by the grantor and filed the required the scope of the inquiry might be ho further pre-grant inquiry any knowledge to be paid of the b is sec_53_4945-5 of the regulations provides that as part of expenditure_responsibility the grantor foundation must require that the grant be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee organization the commitment must include an agreement by the grantee -- which is not used for the purposes of the grant i to repay any portion of the amount granted ii to submit full and complete annual reports on the manner in which the funds are spent and the progress made in accomplishing the purposes of the grant except as provided in paragraph c see below of this section iii to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and iv not to use any of the funds -- a to carry on propaganda or otherwise to attempt to influence legislation within the meaning of sec_4945 b to influence the outcome of any specific public election or indirectly any voter registration drive within the meaning of sec_4945 d to carry on directly or -arl xxxxxxxxxxxxxxxxxxxxxxxxxxxxkxxkkk c to make any grant which does not compiy with the requirements of sec_4945 or or d to undertake any activity for any purpose other than one specified in sec_170 c b sec_53_4945-5 of the regulations provides in that the general for grants described in sec_4945 granting private_foundation shall require reports on the use of the funds compliance with the terms of the grant and the progress made by the grantee toward achieving the purposes for which the grant was made the grantee shall make such reports as of the end of its annual_accounting_period within which the grant or any portion thereof is received and all such subsequent periods until the grant funds are expended in full or the grant is otherwise terminated furnished to the grantor within a reasonable period of time after the close of the annual_accounting_period of the grantee for which such reports are made time after the close of which the use of the grant funds is completed the grantee must make a final report with respect to all expenditures made from such funds including salaries travel and supplies and indicating the progress made toward the goals of the grant the grantor need not conduct any independent verification of such reports unless it has reason to doubt their accuracy or reliability its annual_accounting_period during within a reasonable period of such reports shall be for endowment for the purchase to a private_foundation which is exempt from sec_53_4945-5 of the regulations provides that cilf a private_foundation makes a grant described in sec_4945 da taxation under sec_501 of capital equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and the income if any the grantee shall make such reports annually for its funds taxable_year in which the grant was made and the immediately succeeding taxable years to the grantor that before the end of such second succeeding taxable_year neither the principal the income from the grant funds nor the equipment purchased with the grant funds has been used for any purpose which would result in liability for tax under sec_4945 the grantor may then allow such reports to be discontinued is reasonably apparent only if it from the grant sec_53_4945-5 does not require a private_foundation grantee exempt from taxation under sec_501i a segregate grant funds physically nor separately account for such funds on its books unless the grantor requires such tf such a grantee neither treatment of the grant funds to xxxxxxxxxxxxxxxxxxxxxxxxxkxxxkxaxkx physically segregates grant funds nor establishes separate_accounts on its books grants received with a given taxable_year shall be deemed for purposes of sec_4945 expended before grants received in a succeeding taxable_year in such case expenditures of grants received within any such taxable_year shall be prorated among all such grants accounting for grant expenditures private_foundations may make the necessary computations on a cumulative annual basis or where appropriate as of the date for which the computations are made sentences shall apply to the extent they are consistent with the available records of the grantee and with the grantee’s treatment of qualifying distributions under sec_4942 and the regulations thereunder the rules set forth in the preceding three to be in sec_53_4945-5 provides that the grantee’s records of expenditures as well as copies of the reports submitted to the grantor must be kept for at least years after completion of the use of the grant funds sec_53_4945-5 provides that a private_foundation exercising expenditure_responsibility with respect to its grants may rely on adequate_records or other_sufficient_evidence supplied by the grantee organization such as statement by an appropriate officer director or trustee of such grantee organization showing to the extent applicable the information which the grantor must report to the internal_revenue_service in accordance with sec_53_4945-5 a sec_53_4945-5 of the regulations provides in a granting foundation must provide the required that to satisfy the report-making requirements of section part h information on its annual information_return for each taxable_year with respect to each grant made during the taxable_year which is subject_to the expenditure_responsibility requirements of sec_4945 such return with respect to each grant subject_to such requirements upon which any amount or any report is outstanding at any time during the taxable_year any grant made for endowment or other capital purposes the grantor must provide the required information only for any taxable_year for which the grantor must require a report from the grantee under sec_53_4945-5 generally for the taxable_year in which the grant was made and the immediately succeeding two taxable years such information must also be provided on however with respect to sec_53_4945-6 of the regulations provides that a private foundation’s payment of administrative expenses including compensation consultant fees and other fees for services rendered is not a taxable_expenditure depending upon whether such expenses are reasonable vite xxxxxxxxxxxxxxxxxxxxxkxxxkxxxkxkxkk sec_53_4946-1 of the regulations provide that for purposes of self-dealing under sec_4941 of the code exempt_organization under sec_501 disqualified_person is not a an revrul_67_149 1967_1_cb_133 provides that a charitable_organization may further its exempt purposes by giving assets to another charitable_organization revrul_82_136 1982_2_cb_300 held that a grant by one private_foundation to another private_foundation did not constitute an act of self-dealing even though a single banking institution was the sole trustee of both foundations and consequently a disqualified_person the trustee was merely incidental to the granting foundation's use of its funds for charitable purposes c b grant authorized by private_foundation to exempt hospital was not self-dealing even though two individuals were trustees of both organizations any benefit received by the common trustees was considered tenuous and incidental rul any benefit received by clarifying rev c b rev_rul rationale and conclusions the threshold for a sec_507 transfer is twenty- of a private foundation’s assets five percent proposed grants to p of approximately eleven and four-tenths percent therefore t's grants to p will not be of t’s assets within the meaning of sec_507 sec_1_507-3 of the regulations of t’s assets are well under this limit a significant disposition and the t and p both satisfy the organizational and operational tests t’s and p’s articles of incorporation provide that they are organized and operated exclusively for charitable scientific and educational_purposes within the meaning of sec_501 in furtherance of exempt purposes except to an insubstantial degree t accomplish one or more of the exempt purposes specified in their articles and sec_501 t and p represent that their activities are operated for the benefit of the general_public and qualify as charitable scientific or educational and p engage primarily in activities which and prohibit any activities not of the code both t and p are charitable organizations exempt under sec_501 sec_509 p under sec_4942 t of the code is classified as private_foundation under is classified as an operating_foundation t represents that the proposed grants are being made by to further t’s exempt surroses is well to provide as it to p xxxxxxxxxxxxxxkxxxxkxxxxxxxxxkkxxx general support or capital endowment to be used for p’s exempt purposes the proposed grants to p are not being made pursuant to any reorganization plan of t independent entities each of which has been in existence for the entities have and are likely to continue to several years the boards of the two entities have have a close relationship an overlap that is less than a majority of either organization t and p are not under common_control also p effectively controlled by the same persons who control t t and p are separate is not because t’s proposed grants are not a reorganization or significant disposition of t's grants will not result in p’s being treated under that section as possessing any of the tax_attributes or characteristics of t its assets under sec_507 because the transfers constitute gifts or grants to p the tax bases and holding periods of the assets transferred by t will carry over to pb further because t not making investments in p be net_investment_income to p within the meaning of sec_4940 is making grants and the assets received by p will not a and b’s contributions to t and to p result in their are members of the family of substantial being substantial contributors to both organizations consequently their children spouses of children grandchildren etc contributors and are considered to be disqualified persons with respect to both organizations spouses of children who are officers directors or trustees of either or both organizations are considered to be foundation managers because of their responsibilities and are disqualified persons with respect to the organization in which they hold such office currently three members of t’s board_of directors and three members of p’s board_of directors are disqualified persons with respect to each organization you represent that none of p’s directors officers or other foundation managers has received or will receive any direct or indirect private or personal benefit from the grants a and b’s children and there will be no acts of self-dealing under sec_4941 of the code the transfers of assets are not acts of self- dealing because they are transfers of funds for exempt purposes to an exempt sec_501 organization and even if controlled by the same persons the transferee is not considered a disqualified_person pursuant to sec_53 a of the regulations t is responsible for meeting its qualifying_distribution requirements under sec_4942 of the code under section xxxxxxxxxxxxxxxxxxxxxkxxkxxxxxkkkx a of the regulations even if transfers all of its assets to other private_foundations the transferor’s obligation to expend for exempt purposes as required by sec_4942 of the code must still be met a transferor there will be no jeopardizing investments under sec_4944 of the code because sec_4944 indicates that there are no jeopardizing investments involved where a foundation donates its funds for exempt purposes to other organizations exempt under sec_501 the majority of t’s investment_assets are held in x company common_stock which was transferred to t by its founders as lifetime donations and bequests proposed endowment grant to p will consist of shares of x company common_stock which is publicly traded information furnished establishes that after the transfer of x company stock to p p together will hold less than twenty percent of all outstanding shares and all disqualified persons to t and the majority of the the t p because t and p are private_foundations any grant t makes to p will be considered a taxable_expenditure under sec_4945 unless t exercises expenditure_responsibility over the grant in accordance with sec_4945 of the code to satisfy the expenditure_responsibility requirements for and general support grants and the proposed endowment grant to p h t must satisfy all the criteria set out in section the amount of each grant for general support is expected under sec_4942 to be entirely expended by p for its charitable purposes within the year of the grant or no later than by the end of the following year general support grant as qualifying distributions for p uses such amount for purposes described in sec_170 b charities by the end of moreover t may count as much of the general support grants as qualifying distributions for as p redistributes or uses directly by the end of or redistributes that amount to other public t may count the if t represents that i it has conducted a limited pre-grant ii obtained signed written agreements for each inquiry grant which include all of the provisions set forth in section that p has agreed b of the regulations and to make annual reports on the use of each grant t states that it will report such information on the annual information moreover it returns it files with the service form_990-pf is represented that t and p will retain records regarding the grants for at least four years after the general support grant and the final report on the endowment grant is funds are used iii xxxxxxxxxxxxxxxxxxkxxxxxxxkxxxxxxkx submitted thus there will be no taxable_expenditures under sec_4945 of the code sec_4942 a of the code provides that a qualifying_distribution by a private_foundation for exempt purposes includes any reasonable and necessary administrative expenses that section further states where a transferee is private_foundation which is not an operating_foundation under sec_4942 or is controlled by one or more of the transferor’s disqualified persons a transfer including the reasonable and necessary administrative expenses will be a qualifying_distribution only to the extent that the further are met thus t’s transfer requirements of sec_4942 and the legal accounting and other expenses of this ruling and transfer to p distributions under sec_4942 meets sec_4942 including having adequate_records required under sec_4942 transferee p has timely met the distribution out of corpus requirements of sec_4942 g if reasonable in amount will be qualifying a to the extent that t g b to show that its a accordingly based upon the representations submitted we rule that the proposed grants from t to p will not be considered a transfer of assets pursuant toa reorganization of t under sec_507 and will not cause the imposition of the termination_tax under sec_507 the transferee p treated as it were the transferor t will not be if t’s grants to p will not be acts of self-dealing or result in tax under sec_4941 any benefit received by the directors and officers of p will be merely incidental to t’s grants and p’s use of its funds for charitable and educational_purposes the assets to be received by p as the proposed endowment grant from t will not be investment_income within the meaning of sec_4940 and will not be investments that jeopardize p’s purposes and will not be subject_to tax under sec_4944 the proposed endowment grant from t to p will be capital endowment grant under sec_53_4945-5 of the regulations a t must exercise expenditure_responsibility for the 5s assets transfered to reports annually to t for the year of the endowment grant and the two succeeding years but not thereafter p and must require p to make t that before the is apparent to if it xxxxxxxxxxxxkxkxxxxxxkkxxxkxxxkxkkkkx end of the second succeeding taxable_year neither the principal income from the endowment grant funds nor equipment purchased with the grant funds has been used for any purpose that would result in tax_liabilities under sec_4945 of the code to the extent that p makes t’s grants to p for general support may be counted by t as qualifying distributions under sec_4942 g qualifying distributions out of corpus equal to the amount received before the of p’s first taxable_year after the tax_year in which one or more grants are received and provides to t adequate_records or other_sufficient_evidence showing that the qualifying distributions have been made as required by sec_4942 and sec_53_4945-5 of the regulations t's payment of the reasonable and necessary legal accounting and other expenses for the requested rulings and the proposed grants to p from t will be qualifying distributions by t under sec_4942 is met by t and p payment of such expenses by either t or p will not be taxable_expenditures under sec_4945 g a to the extent that sec_4942 g the proposed grants by t to p will not adversely affect t’s status or p’s status as described in sec_501 an organization of the code this ruling letter is directed only to the organization that requested it may not be used or cited as precedent we are sending a copy of this ruling letter to your key district_director and to your attorney sec_6110 of the code provides that it sincerely yours robert c harper chief exempt_organizations technical branch
